This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 FRANK TYLER,

 3          Plaintiff-Appellant,

 4 v.                                                                            NO. 32,190

 5 ARMANDO VILLEGAS
 6 and USAA,

 7          Defendants-Appellees.


 8 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 9 Clay Campbell, District Judge


10 Frank Tyler
11 Albuquerque, NM

12 Pro Se Appellant

13 Civerolo, Gralow, Hill & Curtis
14 Megan D. Hill
15 Albuquerque, NM

16 for Appellees
1                            MEMORANDUM OPINION

2 KENNEDY, Judge.

3        Summary dismissal was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary dismissal has

5 been filed, and the time for doing so has expired.

6        DISMISSED.

7        IT IS SO ORDERED.



8                                               _______________________________
9                                               RODERICK T. KENNEDY, Judge


10 WE CONCUR:



11 ___________________________
12 JONATHAN B. SUTIN, Judge



13 ___________________________
14 LINDA M. VANZI, Judge




                                            2